Citation Nr: 1616942	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  15-28 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of right ankle contusion.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1961 to September 1963; and in the Navy from November 1987 to May 1988, from September 1990 to April 1991, and from December 1993 to May 1998.
This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied an increased rating for residuals of contusion, right ankle

This record in this matter consists solely of electronic claims files and has been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his ankle condition is more severe than contemplated by his current rating of 10 percent.

First, although the Veteran authorized VA to obtain records from D.R.M., DPM, and Dr. R.L. in April 2010, from whom he stated treatment was ongoing, letters were never sent to the clinicians, and updated treatment records were never obtained.  While the Veteran later submitted some treatment records himself from Dr. R.L., his personal care provider, any updated treatment records from these clinicians should be obtained.  

Next, the Veteran's last VA examination was in April 2010, and noted full range of motion of his right ankle.  In September 2013, a private clinician submitted a Disability Benefit Questionnaire, which indicated that the Veteran's range of motion has worsened since his last VA examination.  Therefore, Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With appropriate authorization, obtain any outstanding private treatment records, specifically including those from Dr. D.R.M., DPM, and Dr. R.L.

2.  Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected residuals of right ankle contusion.  The claims folder must be made available to the examiner in conjunction with the examination. 

All indicated studies, including X-ray/MRI and range of motion studies in degrees, should be performed.  The examiner should identify all present manifestations of the service-connected disability.  Complete range of motion studies must be provided and the examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups. 

To the extent possible the examiner should distinguish between symptoms of the residuals of the Veteran's right ankle contusion, and his deep vein thrombosis.  
 
3.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




